Citation Nr: 1529733	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-22 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service comention for headaches, to include as secondary to service-connected anemia.

2.  Entitlement to service connection for constipation.

3.  Entitlement to service connection for obesity.

4.  Entitlement to a rating in excess of 30 percent for degrees Graves' disease.

5.  Entitlement to a rating in excess of 10 percent prior to February 2, 2010 and in excess of 30 percent thereafter for chronic anemia.

6.  Entitlement to an effective date prior to October 24, 2014 for service connection for depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1994 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In pertinent part, the June 2009 rating decision denied disability ratings in excess of 10 percent for Graves' disease and chronic anemia.  The rating decision also denied service connection for constipation and obesity and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for headaches.

In an April 2010 statement of the case (SOC), the RO increased the rating for Graves' disease to 30 percent disabling, effective September 25, 2008.  The rating for chronic anemia was also increased to 30 percent disabling, effective February 10, 2010.  

The Veteran testified before the undersigned at a Board videoconference hearing in January 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

Thereafter, in the March 2015 rating decision, the RO granted service connection for depression and assigned a 50 percent rating, effective October 24, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2015 Board videoconference hearing, the Veteran stated that her medical records had been forwarded to a private medical provider to obtain an opinion regarding the issues on appeal.  The Board finds that such testimony suggests that the appellant may have received private treatment for the disabilities on appeal.  On remand, efforts to obtain private treatment records should be made.  

With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for headaches, the Veteran was afforded a VA examination in March 2010.  The examiner diagnosed chronic headache syndrome, with features suggestive of both muscle tension and migrainous components.  He determined that that the migrainous headaches were, in part, related to and/or worsened by menses.  He also determined that chronic anemia was unlikely to produce symptoms such as headaches.

The Board finds that the March 2010 VA examination is inadequate to abjudicate the claim on appeal.  In this regard, while the examiner determined that headaches were not a symptom of chronic anemia, he did not provide an opinion as to whether the headaches were aggravated by the service-connected chronic anemia.  As such, an additional VA examination should be provided on remand.

Lastly, the March 2015 rating decision granted service connection for depression and assigned a 50 percent rating, effective October 24, 2014.  The Veteran timely submitted a notice of disagreement in May 2015 with regard to the effective date.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an effective date prior to October 24, 2014 for the grant of service connection for depression.  Only certify this issue to the Board is an appeal is timely perfected.

2.  Ask the Veteran to identify any private medical treatment for her headaches, obesity, constipation, Graves' disease and anemia and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Schedule the Veteran for a VA examination to determine the etiology of her headaches.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's headaches are a symptom of her service connected chronic anemia or any symptoms of her Graves disease?

b.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's headaches are caused by her service-connected chronic anemia or her any symptom of her Graves disease?

c.  Is it at least as likely as not (a 50 percent probability or more) that Veteran's headaches have been aggravated (permanently worsened beyond its natural progression) by her service-connected chronic anemia or any symptom of her Graves disease?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the headaches prior to aggravation?

d.  If headaches are not caused or aggravated by the Veteran's service-connected chronic anemia, is it at least as likely as not (a 50 percent probability or more) headaches had their onset during military service or is otherwise etiologically related to such service?

The examiner must discuss the complaints of headaches noted in the Veteran's service treatment records.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

